UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Floating Rate Master Series CUMULUS MEDIA INC. Meeting Date:JUN 09, 2016 Record Date:APR 22, 2016 Meeting Type:ANNUAL Ticker:CMLS Security ID:231082108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey A. Marcus Management For Withhold 1.2 Elect Director Mary G. Berner Management For For 1.3 Elect Director Brian Cassidy Management For Withhold 1.4 Elect Director Lewis W. Dickey, Jr. Management For For 1.5 Elect Director Ralph B. Everett Management For Withhold 1.6 Elect Director Alexis Glick Management For Withhold 1.7 Elect Director David M. Tolley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin Lower Tier Floating Rate Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Middle Tier Floating Rate Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Floating Rate Master Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
